Citation Nr: 1423163	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  00-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to April 16, 1998, for the grant of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date prior to April 16, 1998, for the assignment of a 60 percent rating for a low back disability.

(The issue pertaining to an overpayment of education benefits is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 1999 and July 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case has a long and complicated procedural history.  As to these two claims, in a May 2008 decision, the Board granted entitlement to an earlier effective date of April 16, 1998, for the grant of TDIU and the assignment of a 60 percent rating for a low back disability.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a March 2011 precedential decision, the Court vacated the Board's May 2008 decision to the extent that it denied entitlement to an effective date earlier than April 16, 1998, for the grant of TDIU and for an earlier effective date for the assignment of a 60 percent rating for a low back disability.  The Court, citing Bradley v. Peake, 22 Vet. App. 280, 294 (2008), also raised the issue of whether the Veteran was entitled to special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C.A. § 1114(s).

The case was most recently before the Board in January 2012.  At that time, the Board remanded the claims on appeal, including a claim of entitlement to SMC at the housebound rate, pursuant to 38 U.S.C.A. § 1114(s).  In a February 2012 rating decision, while the case was in remand status, the RO granted SMC at the housebound rate effective January 26, 2001.  As this is the earliest possible effective date for SMC in this case, the award represents a full grant of the benefits sought and the issue is no longer before the Board.


FINDINGS OF FACT

1.  A claim for an increased rating for service-connected low back disability was received on November 21, 1995; with consideration of evidence received within the appeal period, the Veteran's low back disability was shown to be manifested by symptomatology approximating no worse than severe intervertebral disc syndrome since that date.

2.  A claim for an increased rating for service-connected low back disability was received on April 16, 1998; with consideration of evidence received within the appeal period of previously filed claims, the Veteran's low back disability was not shown to be manifested by symptomatology more nearly approximating pronounced intervertebral disc syndrome prior to that date.

3.  A claim for an increased rating, to include for TDIU, was received on April 16, 1998; new and material evidence as to the TDIU issue was not received within the one-year appeal period of any previously filed claims.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 21, 1995, for a 40 percent disability rating for service-connected low back disability have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 3.400 (2013).


2.  The criteria for an effective date earlier than April 16, 1998, for the assignment of a 60 percent disability rating for service-connected low back disability have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 

3.  The criteria for an effective date earlier than April 16, 1998, for the assignment of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims were filed prior to the enactment of the VCAA.  Additionally, the RO initially adjudicated the claims prior to the enactment of the VCAA.  Although pre-adjudicatory VCAA notice was not possible, the Court has held that, in cases such as this one, the Veteran has the right to subsequent content-complying notice.  See Pelegrini, 18 Vet. App. at 120.

The record reflects that the Veteran was provided all required notice for the claims in letters mailed in March 2006 and August 2006.  Following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims most recently in August 2013.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a radjudication of the claim).  Moreover, the Veteran's attorney has shown actual knowledge of how to substantiate the claims for earlier effective dates through argument submitted to the Board and to the Court.

The record also reflects that all pertinent available evidence has been obtained as to these two claims.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The claims turn on when VA received claims, when evidence was received following rating decisions, and what that evidence shows.  Thus, any additional medical records are not relevant to these issues.  As the record contains sufficient evidence on which to decide these claims, further development is not warranted and VA has complied with its duty to assist the Veteran for these claims.

Accordingly, the Board will address the merits of these claims.


General Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  For increases, the effective date will also be the date of receipt of claim or date entitlement arose, whichever is later, except it shall also be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o).

An informal claim for benefits is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant.  38 C.F.R. § 3.155(a) (2013).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).

Veteran's Contentions

The effective date for the awards of a 60 percent rating for service-connected low back disability and TDIU is currently April 16, 1998.  The Veteran, through his representative, asserts that the effective date should be earlier.  Most recently, in a March 2014 brief, the representative contended that the proper effective date for both awards is November 14, 1995.  He believes this is the proper effective date with the correct application of 38 C.F.R. § 3.156(b), which mandates that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Additionally, if a schedular TDIU is not warranted from November 14, 1995, the representative contended that a TDIU is warranted from that date on an extra-schedular basis under 38 C.F.R. § 4.16(b).

Previously, in September 2003, the representative contended that an effective date of November 21, 1994, was the proper effective date for the 60 percent rating for service-connected low back disability.  This contention was based on the idea that the effective date should be one year prior to the date of claim under 38 C.F.R. § 3.400(o)(2).

Additionally, in August 2004 and May 2007, the representative contended that an effective date of May 2, 1972, was proper for the TDIU award.  The contention was based on the idea that a May 1973 claim for an increased rating based on unemployability was not adjudicated after the Veteran filed the claim in subsequent rating decisions that addressed other claims.  Moreover, the representative contended that the effective date should be one year prior to the date of claim under 38 C.F.R. § 3.400(o)(2).

Furthermore, in November 2001 and April 2002, the representative contended that an effective date of September 9, 1971, or April 21, 1971, was proper for the TDIU award.  The contention was based on the idea that SSA determined that the Veteran was disabled due to a low back disability as of September 9, 1971, and that the Veteran filed his original claim of service connection for a low back disability on April 21, 1971.  Similar to the other contention, the representative stated that a TDIU claim was pending since that time period.

Possibility of a Pending Claim prior to November 21, 1995

The Veteran originally submitted an application for benefits in April 1971, which was more than one year after his separation from service.  He included a claim of service connection for a back injury.  In a June 1971 rating decision, the RO granted service connection for lumbosacral strain.  An initial 10 percent disability rating was awarded effective April 21, 1971, which was the date the claim was received.

In May 1973, the Veteran submitted a claim for an increased rating for his service-connected back condition.  He also indicated that he had to give up his job because of his back and that he was now totally unable to work because of his service-connected back condition.  In a November 1973 rating decision, the RO confirmed and continued the 10 percent disability rating.  The RO sent the Veteran a letter in December 1973 stating that no change was warranted based on the evidence and that his back condition would be continued to be evaluated as 10 percent disabling.

The Board notes that the May 1973 claim may be considered as a "claim" for TDIU as well.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Thus, given the language used by the Veteran in May 1973, the submission represents a TDIU claim.  However, the TDIU claim is part and parcel of the claim for an increased rating for service-connected back disability as a request for TDIU is "not a separate claim for benefits," but is best analyzed as a request for an appropriate disability rating "as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Although the November 1973 rating decision and December 1973 letter did not expressly refer to the TDIU portion of the claim, such a claim may be found to be implicitly denied.  "The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  "The implicit denial rule is, at bottom, a notice provision."  Id. at 965.  Significantly, the Court has noted that, "[i]t is reasonable to say that an appellant who receives a disability rating that is less than 100 [percent] has notice of how his conditions have been rated and has the opportunity to appeal the rating decision.  Even if he does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that [VA] has declared it to be less than 100 [percent] disabling."  Ingram v. Nicholson, 21 Vet. App. 232, 238 (2007).  This point was reiterated in Locklear v. Shinseki, 24 Vet. App.  311, 316 (2011).

Locklear also provides specific and distinguishable circumstances where a TDIU claim is not implicitly denied in a decision rating a disability.  In that case, a Board decision granted a 10 percent disability rating for schizophrenia, but also referred the issue of TDIU to the RO for appropriate action.  Id. at 313.  At that point, the Board explicitly bifurcated the claim into an adjudication of the appropriate schedular rating for schizophrenia and a separate adjudication of the TDIU issue.  This is important because once a claimant sees "a part of a claim broken out for separate adjudication, a reasonable person would expect to see a specific decision on the part that was separated, or at least some specific indication that the separated part was adjudicated."  Id. at 316 (emphasis in original).

Furthermore, the Court has set forth four factors that are to be taken into consideration when applying the implicit denial rule.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  They are: (1) relatedness of claims; (2) specificity of adjudication; (3) timing of claims; and (4) representation.  Id. at 212-13.

Unlike Locklear, in the Veteran's case, the TDIU claim was not bifurcated by the RO when it was adjudicated in November 1973 and the notice was provided in December 1973.  As set forth in Ingram, because the RO denied a rating in excess of 10 percent, it is reasonable to say that the Veteran would understand that his disability was rated at less than the total rating he had claimed.  This interpretation takes into account the Cogburn factors.  Notably, Locklear was decided after Cogburn.  In consideration of the case law regarding the implicit denial rule and the facts of the Veteran's case, the Board finds that any issue of entitlement to TDIU raised in the May 1973 claim for an increased rating was implicitly denied by the November 1973 rating decision.

More than one year later, in December 1974, the Veteran filed another claim for increased rating for his service-connected back disability.  He also indicated that he had to quit his job and that he was awarded SSA benefits due to his back injury.  In an April 1975 letter, the RO informed the Veteran that his claim was denied because he failed to report to an examination to assess the severity of his service-connected condition.  Within a year, the Veteran filed another request for reevaluation of his service-connected back disability in March 1976.  After a VA examination was conducted, the RO denied the claim in a July 1976 rating decision with notification of the decision sent to the Veteran later that month.  The rating decision also denied service connection for paranoid schizophrenia.

Thereafter, the Veteran submitted a statement in February 1977 indicating that he would like to appeal the decision handed down by the compensation board.  If this were considered a sufficient notice of disagreement (NOD), the RO would issue a statement of the case to continue the appeal process.  See 38 C.F.R. § 19.1 (1976).  However, in a March 1977 letter, the RO noted the statement from the Veteran and told him to tell the RO whether he was appealing the service connection claim or the increased rating claim.  The RO's March 1977 letter indicates that it was not found that the February 1977 letter was sufficient to constitute an NOD with the denial of the increased rating claim in the July 1976 rating decision.  Additionally, the Veteran did not respond to the letter.  The fact that the Veteran did not respond to the request was appropriately and fairly interpreted by the RO as an indication that an appeal was no longer desired.  This is particularly so given that the Veteran filed another claim shortly thereafter as discussed below.  In consideration of this information, the Board finds that there is no unaddressed NOD from this time period.  Additionally, the Veteran's attorney representative has not argued that there is an unaddressed NOD at this time, during prior instances before the Board or during instances before the Court.  Therefore, the Board also concludes that there is no contention of an unaddressed NOD from that time period.

In September 1977, the Veteran filed another claim for an increased rating for his back disability.  After additional VA medical records were considered, in a November 1977 rating decision, the RO denied the claim.  The Veteran was notified of the decision and his appellate rights by a letter dated later that month.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the November 1977 rating decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1977).  Moreover, to the extent that a prior claim for increase was pending by virtue of the submission of new and material evidence under 38 C.F.R. § 3.156(b), the November 1977 rating decision, which was a final adjudication on the merits, terminated the pending claim.  See Beraud v. Shinseki, 26 Vet. App. 313, 319 (2013).  Additionally, each rating decision implicitly denied any pending TDIU claim based on an identical analysis under Ingram and Locklear as detailed above.

Subsequently, in February 1980, the Veteran asked the RO to schedule an appointment so that he could be examined for an increase in his compensation.  In a February 1980 letter, the RO informed the Veteran that examinations were not scheduled upon request and that he should send in evidence if he felt that his service-connected disability had grown worse.  Once the evidence was received, the RO would reopen his claim for a possible increase.  The Veteran did not respond to the February 1980 letter.  

Where evidence requested in connection with a claim for increase is not furnished within one year after the date of request, the claim will be considered abandoned.  See 38 C.F.R. § 3.158 (1979).  Here, the Veteran did not furnish the requested evidence within one year.  Therefore, to the extent the February 1980 request constitutes a claim for increase, the Board finds that the claim is considered abandoned.  

After the February 1980 letter, the Veteran did not submit any correspondence for many years besides that which pertained to a VA loan guaranty.  There is no correspondence of record pertaining to compensation until a claim for an increased rating that was received on November 21, 1995.  Accordingly, the Board finds that there is no claim pending prior to November 21, 1995, be it for a higher rating for service-connected low back disability or for TDIU.

Effective Date of Low Back Disability Rating

      November 21, 1995 Claim

In November 1995, the Veteran submitted a statement requesting that his service-connected back disability be reopened as it had worsened since his last VA evaluation.  The statement was received by the RO on November 21, 1995.  The Veteran also stated that he was experiencing pain, and limited use and movement.  He indicated that he had been approved for 100 percent disability by SSA and had not worked since 1974.  The Veteran believed that his back disability was totally disabling.  He indicated that he received VA treatment for his disability and that the evidence was sufficient to establish an award of a total disability.  The RO interpreted the statement as a claim for an increased rating.

VA treatment records, dated from March 1995 to November 1995, were obtained by the RO in connection with the claim.  Although the records primarily pertain to treatment for his diabetes, a September 1995 record from the VA Medical Center (VAMC) in Fayetteville, North Carolina, notes a complaint by the Veteran of his "back is going out again."  There was objective tenderness of the lower lumbosacral spine.  The assessment included low back pain and the Veteran was to be prescribed new medications for back pain.  Also added to the claims file were records from SSA, including treatment records from the 1970's and 1980's.  SSA determined that the Veteran was disabled as of September 9, 1971, due to paranoid schizophrenic reaction, paranoid type; gout; and history of lumbosacral injury.

Based on this evidence, in a May 1996 rating decision, the RO continued the 10 percent rating for the Veteran's service-connected low back disability, characterized as lumbosacral strain.  The RO evaluated the disability under Diagnostic Code 5295 for "lumbosacral strain," which was the diagnostic code assigned when service connection was granted (along with Diagnostic Code 5294 for "sacro-iliac injury and weakness").  The Veteran was informed of the decision and his appellate rights by a letter dated later that month.

The Board finds it appropriate to list the potentially applicable criteria for evaluating the Veteran's service-connected disability at this time.  Under Diagnostic Code 5295, a noncompensable rating was warranted for lumbosacral strain with slight subjective symptoms only.  A 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position.  A 40 percent rating was warranted for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 40 percent rating was the maximum schedular rating allowable under the diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

In addition, Diagnostic Code 5292 provided for a 10 percent rating for slight limitation of motion of the lumbar spine, a 20 percent rating for moderate limitation of motion of the lumbar spine, and a maximum 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a (2002).

Furthermore, Diagnostic Code 5293 was used to evaluate intervertebral disc syndrome.  Under that diagnostic code, a 10 percent rating was warranted for postoperative, cured intervertebral disc syndrome.  A 20 percent rating was warranted for moderate intervertebral disc syndrome, recurring attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, recurring attacks, with intermittent relief.  A maximum 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a (2002).

Effective September 23, 2002, and September 26, 2003, VA revised the criteria for evaluating disabilities of the spine, including intervertebral disc syndrome.  See 67 Fed. Reg. 54345-49 (Aug. 22, 2002); 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  Because these amendments were made subsequent to the effective date for consideration on appeal, the changes are not applicable to the Veteran's case.

      February 5, 1997 Claim

Less than one year after notice of the May 1996 decision, the Veteran submitted a statement that was received by the RO on February 5, 1997.  He stated that: 

I would like to reopen my claim to have my 10 [percent] [service-connected] back injury increased to a higher rating.  I receive all my medical care at VAMC Fayetteville.  My back is worse because I have more pain and difficulty bending and standing for long periods of time.

The cover letter from the Veteran's representative remarked that the submission was to reopen a compensation claim.

If the February 1997 statement constitutes an NOD with the RO's May 1996 rating decision, the decision would not become final as the Veteran had one year from the notice letter to appeal the decision.  See 38 C.F.R. §§ 20.201, 20.302 (1995).  When the Board addressed this matter in the May 2008 decision, it was determined that the February 1997 statement is not an NOD.  However, in the March 2011 Court's Decision that vacated the Board's May 2008 decision, the Court indicated that whether the February 1997 statement (and similar subsequent statements) is an NOD is not relevant and that there is no dispute that the document is not an NOD with the prior RO decision.  In light of these circumstances, the Board will not address whether the February 1997 statement (and similar subsequent statements) constitutes an NOD as there is no dispute that it is not an NOD.

In the March 2011 Decision, the Court determined that the Board should consider whether the Veteran's February 1997 statement, and subsequent statements in August 1997, April 1998 and May 1998, included the submission of new and material evidence.  In considering the application of 38 C.F.R. § 3.156(b), the Court indicated that the Board should reconsider whether the RO correctly characterized the statements as new claims for an increased disability rating.

As indicated previously, 38 C.F.R. § 3.156(b) provides that "[n]ew and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed . . . will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  The language of the regulation has remained consistent during the relevant time period with only the addition of a paragraph heading effective October 6, 2006.  See 38 C.F.R. § 3.156(b) (2013); 71 Fed. Reg. 52455-57 (Sep. 6, 2006).

The effects of whether new and material evidence is received within one-year appeal period have been addressed in case law.  The Court has held that "[w]hen VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and the evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (citing Muehl v. West, 13 Vet. App. 159, 161-62 (1999)).  "Section 3.156(b) is intended to be a veteran-friendly provision that allows for the assignment of an effective date of the date of the original claim when certain requirements are met."  Young, 22 Vet. App. at 469.  If VA determines that evidence submitted in the requisite time period is new and material evidence, then VA must consider the evidence as having been filed in connection with an appellant's claim and readjudicate the claim considering the evidence.  See id.  Another view is that § 3.156(b) operates to relate back to the original claim any subsequent decision that considers new and material evidence received by VA during the time to appeal the original determination without vitiating the finality of the decision regarding the original claim.  See id. at 472-73 (Lance, J., concurring) (noting that Muehl was decided prior to the decision regarding finality of decisions in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002)).

The United States Court of Appeal for the Federal Circuit (Federal Circuit) addressed § 3.156(b), finding that "VA must make two determinations with respect to submissions received during the period for appealing a decision:  (1) whether the submission contains new and material evidence relating to a pending claim; and (2) whether it should be treated as a new claim for an increased rating."  Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011).  "[N]either law-nor logic-dictates that evidence supporting a new claim cannot also constitute new and material evidence relating to a pending claim."  Id. at 1367-68.  Thus, a submission from a claimant may constitute both new and material evidence for a pending claim and constitute a new claim for increase.

The RO treated the Veteran's February 1997 statement as a claim for an increased rating as it clearly constitutes an informal claim.  See 38 C.F.R. § 3.155.  In deciding whether the February 1997 statement must also be considered with the pending claim (from November 21, 1995), the Board must determine whether it constitutes new and material evidence.

New and material evidence is defined in 38 C.F.R. § 3.156(a).  The current version (2013) provides that:

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

The Board notes, however, the definition was amended effective August 29, 2001.  See 6 Fed. Reg. 45620-30 (Aug. 29, 2001).  The previous definition, while somewhat similar, provided that:  

New and material evidence is evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of a previously denied claim.

The Federal Circuit has held that the definition of the phrase new and material evidence in § 3.156(a) is the appropriate definition to use when applying § 3.156(b).  See Voracek v. Nicholson, 421 F.3d 1299, 1304 (Fed. Cir. 2005).  In the Veteran's case, the Board will apply the older version's definition of new and material evidence as that definition was in effect during the relevant time period.  Cf. Voracek, 421 F.3d at 1304 n.1 (applying the revised version's definition when neither the Board nor the Court considered the change in the language of § 3.156(a) and because the older vision is not "significantly different" from the revised version).

The case law is vague as to what constitutes new and material evidence in the context of a claim for an increased rating.  Historically, the analysis has primarily pertained to service connection claims.  This is because it has been held that a claim for an increased rating is a new claim and not subject to the provisions of 38 U.S.C.A. §§ 7104(b) and 7105(c) prohibiting reopening of previously disallowed claims except upon new and material evidence under 38 U.S.C.A. § 5108.  See Wingard v. Shinseki, 26 Vet. App. 334, 346 (2013); Colayong v. West, 12 Vet. App. 524, 532 (1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).

On one side of the spectrum, the Federal Circuit has held, when interpreting the old version of the definition, that to be material, the new evidence need not be so significant that it will change the outcome of the decision.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit noted that it is not clear to what extent the provisions of § 3.156(a) addresses the final rating decision rather than emphasizes the importance of ensuring the evidentiary record is complete before a ratings decision is made.  Id. at 1363.

Although materiality is not therefore outcome-determinative, not every piece of new evidence is material.  In Voracek, 421 F.3d at 1301, the veteran submitted a statement within the time period in which to appeal a rating determination, but without any accompanying evidence, stating:

I wish to re-open my claim for [posttraumatic stress disorder (PTSD)] as I feel this condition has worsened.  I go to the Portland [Veterans] Center for counseling on a weekly basis as to the problems I am having because of the PTSD.  Please contact them for my counseling records to verify this.

The Federal Circuit determined that, when considering the veteran's statement in the context of revised § 3.156(a), the veteran's "single statement that his condition 'worsened' does not, on its face, relate in any way to his condition during the pendency of his original claim or to any other unestablished fact necessary to substantiate the claim."  Id. at 1305.

Thus, in addressing the materiality of any new evidence in the context of the Veteran's increased rating claim, the Board will consider the phrase "so significant that it must be considered in order to fairly decide the merits of a previously denied claim" as necessitating something more than a bald assertion of worsening.  Materiality goes toward ensuring that the evidentiary record is complete in determining whether there is a worsening in severity of the service-connected disability even if not outcome-determinative.  See Hodge, 155 F.3d at 1356.  This can include evidence pertaining to whether the criteria for a higher rating as set forth in the Rating Schedule are met when the criteria were found not to be met in the prior rating decision based on the evidence of record at that time.

As to the merits of whether the Veteran's February 1997 statement is new and material evidence, the Board finds that it does not constitute new and material evidence.  Although the statement was "new," it is similar to the statement made in Voracek.  The Veteran indicated that he wished to reopen his claim, that his service-connected low back disability was worse and that he received care at a VA facility.  Although the Veteran stated that he had more pain and difficulty bending and standing for long periods of time, this is cumulative and redundant of what he set forth in his November 1995 claim.  The February 1997 statement does not relate in any way to the status of his disability during the pendency of his original claim and does not reflect worsening beyond a bald statement without more, nor does it relate to the rating criteria necessary to substantiate a higher disability.  For example, the statement does not show moderate limitation of motion of the lumbar spine compared to slight limitation of motion, or lumbosacral strain with muscle spasm on extreme forward bending compared to solely characteristic pain on motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  Consequently, the Veteran's February 1997 statement does not constitute new and material evidence warranting consideration of the evidence as having been filed with the original claim of November 1995.  See Bond, 659 F.3d at 1368; Young, 22 Vet. App. at 469.

The analysis does not end there with respect to this time period as additional medical evidence was also received within the one-year time period in which to appeal the May 1996 rating decision.  First, additional treatment records from the Fayetteville VAMC were obtained, dated from March 1996 to June 1996.  These records, however, pertain to treatment for diabetes mellitus and headaches.  Thus, the records are not material to the Veteran's low back claim.  Additionally, old VA treatment records from the early 1970's were associated with the file, which are also not new and material evidence.  

Significantly, within the one-year appeal period, the Veteran was afforded a VA compensation examination in April 1997 in connection with his February 1997 claim for an increased rating.  The Veteran reported that he hurt all the time, had not worked since 1971, and was in receipt of SSA disability benefits.  Examination of the lumbosacral spine revealed no postural abnormalities or fixed deformities.  Musculature of the back was essentially within normal limits without atrophy or spasm.  On range of motion testing, the Veteran had forward flexion to 30 degrees, extension to 30 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 25 degrees bilaterally.  The Veteran could stand on his toes and heels, and squat.  According to the examiner, there was no objective evidence of pain on motion as the Veteran refused to move very much, even for the examination.  Neurological examination showed that deep tendon reflexes were normoactive and gross sensation was present.  The examiner stated that the Veteran gave a history of radiculopathy on the right side, but none was demonstrated on examination.  X-rays showed very minimal osteophyte formation and very mild lumbar spondylosis.  The examiner provided a diagnosis of lumbosacral strain with minimal degenerative joint disease.  

A VA hospitalization report, dated from April 1997 to May 1997, was also added to the file.  Although the hospitalization was on account of psychiatric problems and the report primarily focuses on this aspect of the Veteran's disability picture, the report also contains evidence regarding the Veteran's low back pain.  The Veteran reported a history of chronic back pain and leg numbness, worse on the right side.  There was also an increase in right-sided back pain over the past six months.  Neurologic examination revealed decreased sensation to pinprick over the mid-shin of this right lower extremity.  The Veteran also had 3/5 strength in the right lower extremity.  He ambulated with a mild limp favoring the left leg.  Magnetic resonance imaging was notable for a lumbar disc bulge without cord impingement.  Further neurologic evaluation revealed osteoarthritis and the Veteran was treated symptomatically.  Spinal compression was to be ruled out.

The Board finds that the April 1997 VA examination report and the April to May 1997 hospitalization report constitute new and material evidence with respect to the pending November 1995 claim for an increased rating.  The reports were received within the appeal period of the May 1996 rating decision.  The reports are new as they were not previously submitted to agency decisionmakers and are not cumulative or redundant of the evidence previously of record.  Moreover, they are material because they are so significant that they must be considered in order to fairly decide the merits of a previously denied claim.  See 38 C.F.R. § 3.156(a) (2001).  This is so because the examination report shows that the Veteran had limitation of motion of the lumbar spine, particularly forward flexion to 30 degrees, which pertains to a worsening of his disability and to the rating criteria necessary to substantiate a higher rating.  Based on this evidence, his service-connected back disability more closely approximates moderate limitation of motion of the lumbar spine compared to slight limitation of motion.  With this type of evidence, a 20 percent rating is warranted under Diagnostic Code 5292.  Additionally, because the hospitalization report shows disc involvement with recurring attacks of intervertebral disc disease, this evidence shows that the disability picture at least approximates moderate intervertebral disc disease warranting a 20 percent rating under Diagnostic Code 5293.

The RO recognized that this evidence warranted an increase in the Veteran's disability as a 20 percent rating was awarded for his service-connected lumbosacral strain in a July 1997 rating decision.  Although the RO listed Diagnostic Code 5295 in rating the disability, that diagnostic code is not appropriate given that muscle spasm was expressly not found during the April 1997 VA examination.  Nevertheless, in the body of the rating decision, the RO noted that the Veteran's symptoms were moderate and an increased evaluation of 20 percent was warranted due to increased limitation of motion in flexion.  Additionally, although discussed again below, the RO increased the disability rating to 40 percent in a March 1998 rating decision with consideration of the hospitalization report.  The RO determined that the evidence showed that the Veteran had recurring attacks of severe intervertebral disc syndrome with intermittent relief.  In assessing the evidence, the Board finds that, when reasonable doubt is resolved in the Veteran's favor and the evidence is viewed in the best light, severe intervertebral disc syndrome is shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

As to the effective date of the 20 percent rating, the RO assigned the date as February 5, 1997, which was the date the claim for an increased rating was received.  The Board notes that the body of the July 1997 rating decision states February 17, 1997, as the effective date, which appears incorrect as the last page of the decision lists February 5, 1997, twice as the effective date.  Moreover, when the 40 percent rating was awarded in the March 1998 decision, the RO also assigned an effective date of February 5, 1997.  In any case, with application of § 3.156(b), the new and material evidence contained in the April 1997 VA examination report and April to May 1997 hospitalization report must be considered as having been filed in connection with the original claim, which was in November 1995.  The Board therefore finds that the appropriate effective date for the 40 percent rating is November 21, 1995-the date of the original claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An even earlier effective date is not warranted for the 40 percent rating under 38 C.F.R. § 3.400(o)(2), because it is not factually ascertainable that an increase in disability occurred during the one year time period prior to when the November 21, 1995, claim was received.  For instance, the September 1995 VA treatment record refers to the Veteran's back problems and tenderness of the lumbosacral spine.  This is not the type of evidence suggesting moderate or severe limitation of motion of the lumbar spine or severe intervertebral disc syndrome by which an increase in disability can be factually ascertained.  Instead, the earliest date of evidence the increase is factually ascertainable is the April 1997 VA examination report, which is over one year after the date of claim.  Thus, the preponderance of the evidence is against an effective date earlier than November 21, 1995, for the award of a 40 percent rating for the Veteran's service-connected low back disability.

At this point, the Board notes that no other evidence was received within the one-year appeal period following the May 1996 rating decision.  Thus, any additional new and material evidence submitted after May 1997 does not relate back to the November 1995 claim because it was not timely received within the requisite period for § 3.156(b) to apply.  

      August 6, 1997 Claim

After the July 1997 rating decision that addressed the February 1997 claim, the Veteran submitted a statement that was received by the RO on August 6, 1997, which was within one year of notification of the decision.  He stated:  

I am requesting an upgrade for my condition-back strain and please note the enclosed medical paperwork.  I now have a 20 [percent] [service-connected] rating for the back strain but the condition has worsened.  The medical paperwork is from DVAMC, Durham, NC.  Thank you for your time and I hope to hear from you as soon as possible.

The RO treated the Veteran's August 6, 1997, statement as a claim for an increased rating as it clearly constitutes an informal claim.  See 38 C.F.R. § 3.155.  In deciding whether the August 1997 statement must also be considered with the pending claim (from February 5, 1997), the Board must determine whether it constitutes new and material evidence.

The Veteran's August 6, 1997, statement is similar in nature to the February 5, 1997, statement that the Board addressed above.  The Board does not find it constitutes new and material evidence because it does not relate in any way to the status of his disability during the pendency of his original claim and does not reflect worsening beyond a bald statement without more, nor does it relate to the rating criteria necessary to substantiate a higher disability.  See Voracek, 421 F.3d at 1305.  The Veteran submitted a second statement on August 25, 1997, which generally reiterates the August 6, 1997, statement.  The Board finds that this second statement does not constitute new and material evidence for the same reasons.

A VA treatment record dated in August 1994 was associated with the record at this time.  Although received into the claims file in August 1997, records that are generated by VA are considered to be constructively in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The record shows that the Veteran complained of low back pain for two weeks that gradually worsened and radiated down the left leg.  An evaluation showed normal flexion to 90 degrees, the assessment was recurrent low back pain, and the Veteran was prescribed pain medication.  The Board finds this evidence to be cumulative and redundant of previous evidence as these symptoms were taken into account and the record does not tend to show a worsening such that the record is so significant that it must be considered in order to fairly decide the merits of the claim.  Additionally, the Board does not find that the August 1994 record constitutes a prior claim for an increase because it does not meet the two-pronged criteria for such a claim under 38 C.F.R. § 3.157(b) (2013).  The record does not constitute a report of examination indicating that the Veteran's disability had worsened as range of motion was normal and there was no finding of intervertebral disc syndrome.  See Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).

It was at this time, the RO issued the March 1998 rating decision, which the Board noted previously.  Although the RO increased the rating for the Veteran's service-connected low back disability to 40 percent effective February 5, 1997, the Board has already determined that an earlier effective date of November 21, 1995, is warranted based on the application of § 3.156(b).

      April 16, 1998 Claim

The Veteran submitted a statement dated April 16, 1998, which was apparently received by the RO on that date.  Thus, the document was received within one year of notification of both the July 1997 and March 1998 rating decisions.  The statement addressed multiple disabilities.  In pertinent part, the Veteran stated:

Reconsider raising to 60 [percent] for back condition . . . I am requesting that my back be rated 60 [percent] disabling.  I am in constant pain daily.  The pain has moved closer to my spine.  It has gotten so severe, I feel that I may have to be hospitalized for it in the very near future.  I have also been treated by a private physician and [have] been prescribed medicine by him.

The RO treated the Veteran's April 16, 1998, statement as a claim for an increased rating as it clearly constitutes an informal claim.  See 38 C.F.R. § 3.155.  In deciding whether the April 1998 statement must also be considered with the pending claim (still from February 5, 1997), the Board must determine whether it constitutes new and material evidence.

The Veteran's April 16, 1998, statement is similar in nature to the February 1997 and August 1997 statements that the Board addressed above.  The Board does not find it constitutes new and material evidence because it does not relate in any way to the status of his disability during the pendency of his original claim and does not reflect worsening beyond a bald statement without more, nor does it relate to the rating criteria necessary to substantiate a higher disability.  See Voracek, 421 F.3d at 1305.  The statement is again cumulative and redundant as it notes the symptom of back pain and that the Veteran receives treatment, which was already known.  Additionally, the statement refers to an event that may happen in the future.  The Board does not find that this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  The Veteran submitted a similar statement received a month later on May 29, 1998.  He again requested a higher rating of 60 percent for his service-connected back disability.  The Veteran also referenced symptoms of pain, muscle spasms, weakness, decreased sensation, loss of balance and arthritis.  For the same reasons stated above, the Board does not find that the May 1998 statement constitutes new and material evidence.  

Pertinent medical evidence received during this time period and within one year of notification of the July 1997 rating decision consists of VA medical records from the Fayetteville VAMC.  An October 1997 treatment record includes an assessment of low back pain.  In December 1997, it was noted that the Veteran had been involved in a recent motor vehicle accident.  He was experiencing increased low back pain, greater on the right.  The Veteran was negative for bowl or bladder problems, incontinence, weakness or numbness.  There was paraspinal tenderness and motor strength was 4/5 in the lower extremities.  Straight leg raise test was positive at 30 degrees on the right and 45 degrees on the left.  The diagnosis was lower back pain, status post motor vehicle accident and he was prescribed pain medication.

Also of record is a December 1997 narrative report by a VA counseling psychologist.  In addressing the feasibility of the Veteran returning to the workforce, the psychologist noted that the Veteran had functional limitations from his back and had been awarded SSA disability.  It was his back that stood out as the salient feature that forced him from work, which had increased in severity measured by his service-connected rating.  The psychologist gave the opinion that the Veteran had a serious employment handicap, in part due to his service-connected back disability.  In May 1998, the Veteran had a complaint of low back pain radiating to the left leg.  The assessment was degenerative joint disease.  An X-ray study of the lumbar spine later that month showed mild degenerative discogenic disease suspected at L4-5 and L5-S1 with associated facet arthrosis.  

Additional correspondence and medical evidence received during this time period does not pertain to this claim.  Moreover, relevant private treatment records dated during this time period were received by the RO after the one-year period following the July 12, 1997 notification letter of the July 1997 rating decision.  Thus, these records are not for consideration in this specific § 3.156(b) analysis.

For the one-year appeal period following the July 1997 rating decision, the Board finds that the medical evidence received constitutes new and material evidence and must be considered in connection with the pending claim.  See 38 C.F.R. § 3.156(b).  The evidence relates to the status of the Veteran's service-connected low back disability, is not cumulative or redundant, and in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.

Although the evidence is new and material, the Board finds that, with consideration of the evidence, a higher rating is not warranted for the service-connected disability.  See Hodge, 155 F.3d at 1363 ("some new evidence may well contribute to a more complete picture of the circumstances surrounding the . . . veteran's . . . disability, even where it will not eventually convince the Board to alter its rating decisions.").  Here, the additional evidence shows that the Veteran's disability manifested by low back pain with neurologic effects on his lower extremities from disc disease and that his back disability continued to affect his employability.  However, the evidence, even when considered with lay statements and medical evidence previously of record, does not show that the symptomatology more closely approximates pronounced intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  X-rays show mild disc disease and findings equating to demonstrable muscle spasm, absent ankle jerk, and little intermittent relief are not shown.  The Board finds that the evidence reflects no more than severe intervertebral disc syndrome during this time period.  Therefore, a disability rating in excess of 40 percent is not warranted for the claim pending from February 1997.

The Board must still address whether new and material evidence was received within the one-year appeal period following the March 24, 1998, notification of the March 1998 rating decision.  In addition to the evidence discussed above that pertains to both the July 1997 and March 1998 rating decisions, additional evidence was received within the requisite time period.  

Additional VA records were received during this time period.  In September 1998, the Veteran was seen for longstanding back pain with a recent progression of pain and weakness.  X-rays and a lumbar CT showed marginal stenosis.  Physical examination revealed a positive straight leg raise test on the right with no muscle weakness.  The impression was lumbar stenosis.  In December 1998, the Veteran complained of worsening back pain and that he could not sleep at night.  The impression was low back pain and medication was prescribed.

Private medical records were received in the requisite time period from Dr. B.P.J.  A treatment note dated in October 1997 indicates that the Veteran had a long history of low back injuries and had been disabled since 1992.  The Veteran complained of pain radiating into the right lower extremity.  Physical examination revealed tenderness to palpation of the lumbar spine with mild decreased range of motion, especially with flexion and extension.  Straight leg raising was positive at 90 degrees on the right.  Motor strength was 5/5 in the lower extremities.  Reflexes were 2+ and sensory examination was intact.  Dr. B.P.J.'s impression was that the Veteran had back and right lower extremity pain.  He advised follow-up with VA.  In July 1998, Dr. B.P.J. saw the Veteran again and noted similar complaints.  It was noted that the Veteran had a small right L5-S1 disc herniation with indeterminate impingement upon the S1 nerve root.  Physical examination revealed tenderness to palpation of the thoracic and lumbar spine.  Straight leg raising was negative bilaterally.  The Veteran had excellent motor strength in all muscle groups.  Reflexes were not obtained due to the Veteran's inability to relax.  The impression included back and leg pain.  Dr. B.P.J. stated that there was no evidence of neurological deficit and that it was not severe enough to warrant surgical intervention.  Pain medication was prescribed.

A separate document, dated in June 1998, shows chiropractic treatment.  The Veteran complained of low back pain, which was sharp and intermittent.  The pain was aggravated by prolonged standing, sitting or bending, and lessened with stretching and a bath.  The Veteran reported that the problems interfered with sleep and daily routines, and was progressively getting worse.  Examination findings included moderate low back nerve pressure and mild mid to low back nerve pressure.  There was mild to severe imbalance of muscle tone from the low to mid back.  Additionally, disc changes were seen on an X-ray study.

For the one-year appeal period following the March 1998 rating decision, the Board finds that the medical evidence received constitutes new and material evidence and must be considered in connection with the pending claim.  See 38 C.F.R. § 3.156(b).  The evidence relates to the status of the Veteran's service-connected low back disability, is not cumulative or redundant, and in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.

Although the evidence is new and material, the Board finds that, with consideration of the evidence, a higher rating is not warranted for the service-connected disability.  See Hodge, 155 F.3d at 1363.  Here, the additional evidence shows that the Veteran's disability manifested in low back pain with neurologic effects on his lower extremities from disc disease.  However, the evidence, even when considered with lay statements and medical evidence previously of record, does not show that the symptomatology more closely approximates pronounced intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  VA records showed the stenosis of the lumbar spine to be marginal.  Dr. B.P.J. determined that straight leg raising varied from positive to negative and characterized the Veteran's motor strength in the lower extremities as excellent.  Additionally, the problems were not severe enough to warrant surgery.  Moreover, in the June 1998 chiropractic record, the various back problems were characterized as mild to no worse than severe.  The evidence does not reflect findings equating to demonstrable muscle spasm, absent ankle jerk, and little intermittent relief.  As the evidence does not reflect an approximation of pronounced intervertebral disc syndrome, the Board finds that a disability rating in excess of 40 percent is not warranted for the claim pending from August 1997 that was addressed in the March 1998 rating decision.

Any additional evidence added to the record subsequent to this time period pertains to the claim pending from the April 16, 1998, claim for an increased rating.  This is the claim addressed in an October 1999 rating decision.  The RO continued a 40 percent rating for the Veteran's service-connected low back disability and denied entitlement to a higher rating.  The Veteran submitted an NOD in November 1999 as to this rating decision, which forms the basis for the present appeal.  Any subsequent evidence showing that a 60 percent rating is warranted can relate back no earlier than the April 16, 1998, claim because the prior rating decisions discussed above were not appealed and any pertinent evidence showing that an increase is warranted was not received within any of the appeal periods to warrant further application of 38 C.F.R. § 3.156(b).  Therefore, as the effective date for a 60 percent rating is currently set as April 16, 1998, an earlier effective date for that rating is not warranted because the date of claim is the earliest permissible effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board notes that an even earlier effective date is not warranted for the 60 percent rating under 38 C.F.R. § 3.400(o)(2), because it is not factually ascertainable that an increase in disability occurred during the one year time period prior to when the April 16, 1998 claim was received for the reasons discussed in the above analysis of the evidence pertinent to that time period.

Effective Date of TDIU

The evidence reflects that the Veteran has not worked for many years.  His last full-time employment was as a bread wrapper in a bakery from 1969 to 1971.  The Veteran's educational level is two years of high school with a subsequent GED.  In 1975, SSA found the Veteran to be totally disabled as of September 9, 1971, on account of schizophrenic reaction, paranoid type; gout; and history of lumbosacral injury.

Generally, TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

In view of the Veteran's service-connected disabilities and assigned ratings, at no time prior to the currently assigned effective date of April 16, 1998, were the schedular criteria for TDIU met.  Service connection for arthritis of the right and left knee has been in effect from May 29, 1998.  Thus, those two disabilities would not be for consideration in any analysis pertaining to the time period prior to April 16, 1998.  Service connection for PTSD has been in effect from August 28, 1997.  From that date to April 16, 1998, the Veteran's low back disability is evaluated as 40 percent disabling and PTSD as 30 percent disabling.  As those ratings combine to be 60 percent disabling, and because they two disabilities are not treated as one disability under any such exception in 4.16(a), the schedular criteria for TDIU are not met from August 28, 1997 to April 16, 1998.  See 38 C.F.R. § 4.25 (2013).  Finally, prior to August 28, 1997, service connection is in effect solely for the Veteran's low back disability, evaluated as 40 percent disabling.  Therefore, to the extent time periods earlier than April 16, 1998 are relevant to the earlier effective date claim, TDIU is not warranted under § 4.16(a) as the schedular criteria are not met.  Accordingly, any earlier effective date for TDIU would be on an extra-schedular basis under 38 C.F.R. § 4.16(b).

As discussed previously, there is no pending claim prior to the Veteran's November 21, 1995, claim for an increased rating.  Based on the language of the Veteran's statement, the claim included a claim for TDIU.  As the May 1996 rating decision denied less than a 100 percent rating, the question is whether new and material evidence was received within the time to appeal under 38 C.F.R. § 3.156(b).

Although the Board determined new and material evidence was received in connection with the claim for an increased rating for service-connected low back disability, such is not the case as to the TDIU issue.  The April 1997 VA examination report and the hospitalization report from April 1997 to May 1997 contain new and material evidence as to the worsening of the Veteran's low back disability and possibility of meeting the higher rating criteria.  However, the evidence does not contain any more than cumulative and redundant evidence as to whether the Veteran's low back disability precluded his ability to secure and maintain substantially gainful employment.  The VA examination contains the Veteran's history that he was unemployed and in receipt of SSA benefits, which is information that was already of record.  Additionally, the examiner did not comment on the impact of the Veteran's low back disability on employability other than that the Veteran apparently did well and was able to work until he fell in 1971.  The hospitalization report did not address employability other than referencing that the Veteran lived on SSA disability.  The report primarily focused on his psychiatric problems, for which he was not service connected at the time.  This evidence and other records and statements received with the one-year appeal period are not material because they are not so significant that they must be considered in order to fairly decide the merits of the TDIU claim.  See 38 C.F.R. § 3.156(a) (2001).  Therefore, there is no additional evidence to be considered in connection with the November 21, 1995, claim as to the TDIU issue.

The February 5, 1997, claim for an increased disability for service-connected low back disability did not include a claim for TDIU.  The Veteran sought a higher rating for his back, but he did not reference employment.  See Roberson, 251 F.3d at 1384.  Even with a sympathetic reading of the evidence, the record does not reveal that a TDIU claim was pending when the July 1997 rating decision was issued.  Thus, an analysis of whether new and material evidence was received within one year of the July 1997 rating decision under 38 C.F.R. § 3.156(b) is not necessary as there was no original pending TDIU claim or issue.

With respect to the August 6, 1997, claim, and follow-up statement also received in August 1997, the Veteran's claim for an increased rating for service-connected low back did not include a TDIU claim.  The Veteran sought a higher rating for his back, but he did not reference employment.  See Roberson, 251 F.3d at 1384.  Nevertheless, the evidence associated with the record during this time period reasonably raises a claim for TDIU.  In particular, the VA counseling psychologist's December 1997 narrative report notes that the Veteran had functional limitations from his back and had been awarded SSA disability.  The psychologist gave the opinion that the Veteran had a serious employment handicap, in part due to his service-connected back disability.  This evidence tends to show that the August 6, 1997, claim did in fact include the issue of TDIU.  Any TDIU claim pending from the August 6, 1997, claim was implicitly denied in the March 1998 rating decision under Ingram and Locklear as less than a 100 percent rating was awarded.  The next question is whether new and material evidence was received within the time to appeal under 38 C.F.R. § 3.156(b) as to the TDIU issue.

Although the Board determined new and material evidence was received in connection with the August 6, 1997, claim for an increased rating for service-connected low back disability, such is not the case as to the TDIU issue.  The VA treatment records, those from Dr. B.P.J., and the chiropractic treatment records contain new and material evidence as to the worsening of the Veteran's low back disability and possibility of meeting the higher rating criteria.  However, the evidence is not so significant that it must be considered in order to fairly decide the merits of the TDIU claim.  The treatment records do not reference employability and are not probative to the question of whether the Veteran was precluded from securing and maintaining substantially gainful employment due to service-connected disability.  Additionally, his statements received during the one-year appeal period are cumulative and redundant as to employability as a May 1998 statement references that he draws SSA disability, which was already of record.  Consequently, there is no additional evidence to be considered in connection with the August 6, 1997, claim as to the TDIU issue under 38 C.F.R. § 3.156(b).

Additional subsequently received evidence shows that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation, even on an individual basis.  For instance, a December 2000 opinion from Dr. J.E.R., a May 2001 opinion from Dr. E.W.H., and three VA examination reports from January 2012 support such a finding.  This evidence, however, does not pertain to any claim prior to the April 16, 1998, claim on appeal.  The evidence establishing a TDIU was not received within the one-year appeal period of any of the above-discussed rating decisions.  Thus, the evidence cannot relate back to those underlying claims any more than it can relate back to the claims the Veteran filed in the 1970's.  Therefore, as the effective date for the grant of TDIU is currently set as April 16, 1998, an earlier effective date for that rating is not warranted because the date of claim is the earliest permissible effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board notes that an even earlier effective date is not warranted for TDIU under 38 C.F.R. § 3.400(o)(2), because it is not factually ascertainable that an increase in disability occurred during the one year time period prior to when the April 16, 1998 claim was received for the reasons discussed in the above analysis of the evidence pertinent to that time period.

The Board notes that the RO referred the case to the Director of Compensation for consideration of TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  Additionally, the Veteran's representative disputes the March 2013 conclusion of the Director of Compensation that an extra-schedular rating is not warranted.  The Board does not find it necessary to address this matter as the Veteran has met the schedular criteria for TDIU and has been awarded TDIU throughout the pendency of the claim under § 4.16(a) making any extra-schedular analysis moot.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any earlier effective date for service-connected low back disability and TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date of November 21, 1995, but no earlier, for a 40 percent disability rating for service-connected low back disability, is granted, subject to the criteria governing the award of monetary benefits.

Entitlement to an effective date earlier than April 16, 1998, for the assignment of a 60 percent disability rating for service-connected low back disability is denied. 

Entitlement to an effective date prior to April 16, 1998, for the grant of TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


